UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7984


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERNELL ROMERO MARTINEZ, a/k/a Pernell Bryant, a/k/a Pernell
Bryant Martinez,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:11-cr-00036-D-1; 4:13-cv-00172-D)


Submitted:   March 25, 2014                 Decided:   March 28, 2014


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pernell Romero Martinez, Appellant Pro Se.      Timothy Severo,
Shailika K. Shah, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pernell Romero Martinez seeks to appeal the district

court’s    order     denying      relief   on    his   28    U.S.C.     § 2255     (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537 U.S. 322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Martinez has not made the requisite showing.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral    argument      because     the    facts   and     legal




                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3